DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (Figure 2B Replacement Sheet) were received on March 21, 2022.  These drawings are acceptable.

Comments
The Rule 1.312 Amendment filed on March 21, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 1-12, 23 and 24 are allowed.

Response to Arguments
With respect to the Drawings, Applicant has submitted Replacement Sheet containing FIG. 2B in order to correct for minor typological error.  The drawings are acceptable.

With respect to the claims, Applicant has amended claims 1, 5-7 and 12 in order to correct for minor informalities.  Applicant has also added claim 23 dependent upon claim 1, and claim 24 dependent upon claim 7.  Claims are entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


3/30/2022